Citation Nr: 1615843	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-26 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.

In February 2014, the case was remanded in order to provide the Veteran with his requested Board hearing.  In September 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  Notably, the Veteran's representative at the time was not present at the Board hearing, but the Veteran waived his right to have his representative present and the representative was afforded the opportunity to submit a written statement after reviewing the transcript of the hearing, which was accomplished in January 2015.  The Veteran has since transferred power of attorney to the representative listed above, who submitted informal hearing presentations in July 2015 and February 2016.

The Board previously remanded the appeal in February 2015 and August 2015 for further development.  Subsequently, as the opinions obtained as a result of such remands were inadequate for adjudication of the Veteran's claim, the Board sought an expert medical opinion from the Veterans Health Administration (VHA) in accordance with VHA Directive 1602-01 in March 2016.  Such opinion was obtained in April 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's current left ear hearing loss disability is etiologically related to his in-service noise exposure.

CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for left ear hearing loss herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations with respect to this claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R.
§ 3.303(b).   However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990).

As an initial matter, the Board notes that the record reflects a current diagnosis of left ear hearing loss as defined by VA regulations. See 38 C.F.R. § 3.385.  In this regard, the March 2008 VA examination report indicated a puretone threshold of 55 decibels at 4000 Hertz and the October 2014 VA audiological examination report indicated a puretone threshold of 40 decibels at 4000 Hertz, as well as 30 decibels at 3000 Hertz.  Thus, the current disability criterion is met.

The in-service incurrence element is also met, as the Board finds the Veteran was exposed to hazardous noise during service.  The Veteran's Form DD-214 documents an extensive period of military service, approximately 22 years, and a military occupational specialty (MOS) of aircraft armament systems craftsman.  In the July 2014 hearing, the Veteran credibly describes being exposed to loud noise while performing his military duties, including from aircraft engines, diesel generators, and air powered tools.  He reports there was constant noise from many pieces of equipment, and he would often work 12 hour shifts.  He further stated that, prior to service, he never was exposed to loud noise and after service his occupation did not expose him to harmful noise as he worked in an office.

The Veteran's service treatment records also reflect noise exposure in service.  He was "exposed to routine hazardous noise > 85 dBA (Noise Dosimetry: 89.92 dBA, 11-12 Feb 98)" as noted in an August 2000 service treatment record.  An April 2004 service treatment record indicates he reported a possible hearing loss problem and a January 2005 record reflects that he was issued hearing protection during service, as protection against hazardous noise.  The Veteran also underwent many audiological examinations throughout service and these reports, generally, tend to show some diminished hearing in the left ear.  The June 1983 enlistment audiogram demonstrates thresholds of 10, 5, 5, 15, 10 and 15 decibels at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  While the final hearing conservation data audiogram prior to separation, from June 2005, demonstrates thresholds of 5, 5, 10, 30, 20 and 35 decibels at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  These records show a downward shift in his hearing thresholds over the course of his extensive active service.

Given the Veteran's in-service threshold shift, his MOS and extensive period of service, as well as his competent and credible descriptions of his service, exposure to loud noise in service is established, and the in-service incurrence criterion is met. See 38 U.S.C.A. § 1154(b).  The only remaining question is whether the Veteran's current left ear hearing loss is related to his active service.

For various reasons described in the February 2015 and August 2015 remands, the Board previously determined that the etiological opinions offered by the March 2008 and April 2015 VA examiners were inadequate to adjudicate the claim.   Subsequent to the Board's August 2015 remand, the Board obtained a November 2015 VA opinion.  The examiner was unable to review the Veteran's record, and thus, unable to provide an adequate opinion.  Consequently, the Board sought an expert medical opinion from the VHA, which was obtained in April 2016.

Upon a complete review of the record, the April 2016 examiner determined that the Veteran's left ear hearing loss was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The audiologist reported that, after review of the service treatment records, he found significant changes in hearing thresholds in multiple instances.  He indicated that, at the time of the Veteran's June 2005 separation audiogram, while hearing levels from 500 through 4000 Hertz do not meet the criteria for hearing disability, there is a noted mild to moderate sensorineural hearing loss in both ears at 6000 Hertz.  After review of the March 2008 VA examination report, the April 2016 examiner indicated he had clearly erred by not noting the significant decreased threshold of 55 decibels noted at 4000 hertz, in the left ear.

Similar to the above discussion, the April 2016 examiner noted that the Veteran has credibly described excessive loud noise exposure from aircraft engines, diesel generators, and air powered tools, during his extensive period of military service.  The examiner noted consistency between the Veteran's duties and the noise exposure.  Moreover, after reviewing the in-service hearing tests, he found that it is apparent there has been a significant threshold shift, thus suggesting significant acoustic trauma due to significant noise exposure in service, even though the in-service examinations did not meet the definition of a "disability" under 38 C.F.R. 
§ 3.385.  Consequently, the VHA examiner concluded that it was at least as likely as not that the Veteran's left ear hearing loss was caused by his military service.

The Board places great probative weight on the April 2016 VHA opinion.  The Board finds that such opinion is adequate to decide the issue as it is predicated on a review of the record, to include the Veteran's statements, medical history, and examination reports.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, to include the lay evidence, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In conclusion, the evidence shows significant noise exposure in service, a current diagnosis of left ear hearing loss for VA purposes, and evidence showing a link between the Veteran's current hearing loss to his in-service noise exposure.  In sum, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for left ear hearing loss is warranted.  The Board notes that, in reaching this conclusion, the evidence is at least in equipoise and the benefit of the doubt doctrine has been applied where appropriate. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


